Citation Nr: 1704754	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-14 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to January 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the Board in July 2016.  The record was held open for 30 days to allow for the Veteran to submit additional evidence.  The Veteran submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA examination for his service-connected spine disability in February 2013.  In that examination report, the examiner noted that during flare-ups with a lot of typing the Veteran experienced a dull ache in the 4th and 5th finger on the right hand and the hand would become temporarily immobile.  At his December 2016 Board hearing, the Veteran related that his he had numbness in his pinky and ring fingers every day and that his grip strength is not as strong as it used to be.  Similarly, the Veteran remarked that where his pain level used to be around a one or two, now he felt it was closer to a four.  The Board finds that this may suggest worsening of the Veteran's back condition.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, the new VA examination should comply with Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disability.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's back disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's back disability, to include any impact on occupational functioning.

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

